Name: Commission Regulation (EEC) No 867/93 of 14 April 1993 not to accept tenders submitted in response to the second partial invitation to tender opened as a special intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4. 93 Official Journal of the European Communities No L 91 /7 COMMISSION REGULATION (EEC) No 867/93 of 14 April 1993 not to accept tenders submitted in response to the second partial invitation to tender opened as a special intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6a (4) thereof, Whereas Commssion Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 685/93 (4), lays down, in particular, the detailed rules for the tendering procedure ; whereas, in particular, in accordance with Article 11 ( 1 ) and (2) of the aforemen ­ tioned Regulation, on the basis of the tenders received, a maximum buying-in price must be fixed or a decision must be taken not to proceed with the tendering proce ­ dure ; Whereas, on the basis of the tenders received in response to the second partial invitation to tender opened as a special intervention measure pursuant to Commission Regulation (EEC) No 1627/89 (5), as last amended by Regulation (EEC) No 646/93 (6), it has been decided not to proceed with the tendering procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 No award shall be made against the second partial invita ­ tion to tender opened as a special intervention measure pursuant to Regulation (EEC) No 1627/89 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4. 1989, p. 5 . 0 OJ No L 73, 26. 3 . 1993 , p. 9 . O OJ No L 159, 10 . 6. 1989, p. 36. (h) OJ No L 69, 20 . 3 . 1993, p. 26.